Citation Nr: 1712855	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from June 1977 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Because new and material evidence regarding the Veteran's acquired psychiatric disorder, to include PTSD and schizophrenia was received within one year of the July 2013 determination, that rating decision did not become final.  See 38 C.F.R. §§ 3.156(b) (2016).

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's schizophrenia had its onset in service.


CONCLUSION OF LAW

The Veteran's schizophrenia was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contended that his mental condition was caused by several incidents during service.  Specifically, he contended that his drill sergeant would tell him to kill to company commander and this statement was repeated to him on several occasions.  A May 2014 private treatment record showed the Veteran reported that during military service, some of the other recruits organized a "blanket party" during which he was wrapped in a blanket while sleeping, knocked out of his bunk onto the floor, and beaten and kicked by all of the participants.  He reported that he suffered a cut lip, black eye, bloody nose, bruises, and a dislocated finger as a result of this attack.  At the February 2017 Board hearing, the Veteran testified that on two additional occasions, he was attacked by someone in the bushes on the way to class during service.  He testified that the incidents caused him to be fearful and want to leave service, which resulted in him being deemed unfit for military service.  He testified that he experienced mental health issues immediately after his release from the military.  See February 2017 hearing transcript, p. 3-5.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The Veteran's PTSD claim is predicated, at least in part, on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5)  specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382   (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

The June 2016 VA examiner diagnosed schizophrenia.  VA treatment records showed diagnoses of schizophrenia and schizoaffective disorder throughout the appeal period and a positive PTSD screen in July 2013.  A February 2011 VA treatment record noted it was clear the Veteran suffered from mental difficulties early in his military career.  

Upon entrance into service, the Veteran's psychiatric evaluation was normal.  The claims file contains a July 1976 letter of recommendation from Joy Oldfield, a reading specialist, which noted that she reviewed a number of tests and quizzes from the Veteran's summer school course which indicated that the Veteran dedicated himself to successful completion of the course and she was impressed with the quality and quantity of his work.  She also noted that she had a close association with the Veteran from 1972 to 1974 and he was never disruptive in her class, always conducted himself in a gentlemanly manner, and was elected president of the student council and served effectively in that manner.

The service treatment records show the Veteran exhibited behavior in stark contrast to the behavior described by Ms. Oldfield's July 1976 letter of recommendation.  Service treatment records indicate he had a lack of motivation, inability to follow instructions, and a recalcitrant attitude which, at times, bordered on insubordination.  The service treatment records show that the Veteran was dropped from school and was counseled several times about being absent from school and his place of duty.
 
The service treatment records also show the Veteran was diagnosed with a black eye in October 1977.  This supports the Veteran's account of his in-service personal assault.  

Changes in the Veteran's personality were corroborated by buddy statements submitted by the Veteran in January 2012.  The buddy statements noted changes in the Veteran's behaviors after he returned from the military, included acting bizarre, delusional, and attention-seeking.  

A May 2014 private treatment record from Dr. Goran diagnosed schizophrenia and noted that the Veteran's inability to "adjust to military life" indicated the beginnings of mental illness while still in the military.  She also noted the Veteran had symptoms of posttraumatic stress disorder and it was not unlikely that the Veteran had both schizophrenia and posttraumatic stress disorder.  

The Board acknowledges the June 2013 formal finding of lack of information required to corroborate the Veteran's stressor associated with his claim for PTSD.  The Board also acknowledges that the June 2016 VA examiner determined the Veteran did not have a diagnosis of PTSD and, while the June 2016 VA examiner diagnosed schizophrenia, he provided a negative nexus opinion.

The Veteran is competent to report a history of personal assault in service and psychiatric symptoms that began immediately upon his return from service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Board finds that the Veteran's account of his personal assault in service and the onset of his psychiatric symptoms in service to be competent and credible.  

Given the Veteran's competent and credible lay statements, service treatment records showing inability to adapt to military life, VA treatment records showing a current diagnosis of schizophrenia, a private treatment record providing a positive nexus opinion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for psychiatric disability, diagnosed as schizophrenia, is warranted.


ORDER

Service connection for psychiatric disability, diagnosed as schizophrenia, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


